El Juez Asociado, Sr. MacLeary,
emitió la siguiente opinión del Tribunal.
La presente es un recurso de apelación interpuesto contra, sentencia condenatoria del demandado por la Corte de Dis-trito de Ponce, en el dia 4 de Mayo de 1903, por la cual el acusado, Enrique Boscb, fue declarado culpable del delito-de negociaciones prohibidas, definido en la sección 205 del Código Político y penado bajo la sección 86 del Có-digo Penal, y condenado al pago de una multa de doscientos, dollars, la que deberla extinguirse en la Cárcel de Ponce, si no la satisficiere, á razón de un dia por cada dollar, y al pago de las costas, quedando para siempre inhabilitado para ejercer cargo público. Contra esta sentencia de la Corte de Distrito el demandado interpuso recurso de ’apelación para ante esta Suprema Corte, y le fue exigida una fianza de mil dollars, pendiente la apelación.
Durante el curso del juicio el demandado presentó la siguiente excepción perentoria:
*422Al Iíonorable Tribunal de Justicia del Distrito.
“Enrique Boscb, acusado en causa criminal por el supuesto delito de negociaciones prohibidas ó ilícitas, ante V. A., respetuosamente, parezco asistido del Letrado que suscribe, y dice: Que habién-dosele concedido el término de cinco dias para contestar la acusación, pone reparos á la misma por el hecho y razón jurídica que sigue: Hecho: El Señor Fiscal en su acusación establece la presente en vir-tud del testimonio de testigos que han jurado los cargos ante él, y ciendo uno de dichos testigos la Señora Maude C. Hill, resulta que aquella afirmación del Fiscal no es exacta, pues que la firma de dicho funcionario no aparece en la declaración de la testigo. Derecho. El acusado podrá poner reparos á la acusación cuando no se ajustare ella en su fondo á los requisitos establecidos en el artículo 72 (artí-culo 153 circunstancia Ia de la Ley de Enjuiciamiento Criminal). Dicho artículo 72 exige que presente la acusación, tomando como base la declaración jurada ante el Fiscal, de los testigos. Solicito hacer prueba de los hechos y suplico á V. H. se sirva oir las objeciones aducidas cuando tenga á bien, y dar lugar á la excepción.”
Esta excepción fué discutida ante la Corte, pro y con, y fué desestimada; contra esta decisión de la Corte el abogado defensor del demandado reservó una excepción, con el fin de ■que la misma pudiera presentarse á este Tribunal. El deman-dado, en debida forma, interpuso recurso de apelación, el que fué admitido por la Corte de Distrito, y los autos fueron en-viados debidamente al mismo..
No habiendo comparecido el abogado defensor del deman-dado en esta Corte, la causa fué sometida por alegato, y por argumento verbal del Fiscal, celebrándose el juicio de la misma en 20 de Abril, ante el Tribunal entero.
La acusación presentada por el Fiscal fué, en efecto, como sigue, á saber:
“En el nombre y por la autoridad del Pueblo de Puerto Rico. El Pueblo de Puerto Rico contra Enrique Bosch. — En la Corte de Distrito de Ponee á treinta y uno de Enero de mil novecientos tres. El Fiscal formula acusación contra Enrique Boseh por el delito de negociaciones ilegales comprendido en los artículos 86 y 94 del Código Penal, cometido como sigue: En el mes de Agosto de 1902, en el pueblo *424de Adjuntas, Distrito Judicial de Ponce, Doña Pilar Rivera, viuda de Aparicio, que tenia alquilada una casa para escuela á la Junta Es-colar de dicho pueblo, convino con Don Enrique Bosch, Secretario de dicha Junta, en recibir cien pesos; cincuenta en efectivo y cincuenta en un caballo, por la cesión que á dicho acusado hizo de su derecho á percibir los alquileres de los meses de Agosto, Septiembre, Octubre y Noviembre, ascendentes á sesenta dollars los dos primeros y cien los dos últimos, en total, ciento sesenta, entregándole al efecto los libra-mientos correspondientes á dichos meses con el correspondiente re-cibo firmado; operación que voluntaria é ilegalmente celebró dicho Bosch en contravención al artículo 205 del Código Político. Este hecho es contrario á la ley para tal caso prevista y á la Paz y digni-dad del Pueblo de Puerto Rico. J. Tous, Fiscal de Distrito. La acu-sación que antecede está basada en el testimonio de testigos examina-dos por mí bajo juramento, creyendo solemnemente que existe justa causa para presentarla al Tribunal. J. Tous, Fiscal de Distrito.
Por supuesto, la ley requiere que el Fiscal base su acusa-ción sobre el testimonio de testigos que ban sido debidamente juramentados ante él, pero aún si fuera el caso que la Señorita Maude C. Hill, una de los testigos, no babia sido juramen-tada, bay cuatro, además de ella, que fueron presentados, y que declararon en el juicio, los que probablemente fueron juramentados, según certifica el Fiscal y á falta de prueba en contrario es de presumirse que estos testigos declararon ante el Fiscal después de baber sido debidamente juramenta-dos, y que la acusación fué basada en el testimonio de los mismos.
Por esta razón la providencia de la Corte de Distrito deses-timando la objeción á la acusación fué correcta, y la acusa-ción era suficiente. No se presentó otro argumento alguno, ni en la Corté Inferior, ni en esta Suprema, á favor del acusa-do, y un exámen cuidadoso de los autos no demuestra error material alguno. Los becbos de esta causa, que son incontes-tados, según fueron consignados por la Corte sentenciadora, son como sigue:
*426“En el mes de Agosto de 1902, en el pueblo de Adjuntas, Distrito Judicial de Ponee, Doña Pilar Rivera viuda “de Aparicio, que tenia alquilada una casa para escuela á la Junta Escolar de dicho pueblo, convino con Don Enrique Bosch, Secretario de dicha Junta, en recibir cien pesos; cincuenta en efectivo y cincuenta en un caballo, por la cesión que á dicho acusado hizo de su derecho á percibir los alquileres de los meses de Agosto, Septiembre, Octubre y Noviembre, ascenden-tes á sesenta dollars los dos primeros y cien de los dos últimos, en total ciento sesenta, entregándole al efecto los libramientos correspondien-tes á dichos meses con el correspondiente recibo firmado; operación que voluntaria é ilegalmente celebró dicho Bosch en contravención al Artículo 205 del Código Político.”
Revisando todas las secciones de los Códigos qne se refie-ren á este caso, á saber: Secciones 72, 153 y 347 del Código de Enjuiciamiento Criminal, sección 86 del Código Penal en conección con la 205 del Código Político, y aplicándolas á los hechos del caso, según están consignados en la sentencia de la Corte, es inevitable la conclusión que el demandado es culpable del delito del cual fue convicto, y debe castigarse.
El Letrado Don Manuel F. Rossy, en nombre del acusado, ha presentado á esta Corte Suprema una certificación con ánimo de exculpar á su defendido, pues tal documento no puede considerarse, por no formar parte de los que tuvo en cuenta el Tribunal de Ponce, al dictar el fallo recurrido.
Por las razones expuestas, y porque no aparece error alguno en los trámites, ni en la sentencia de la Corte Inferior, la sentencia en esta causa se confirma por la presente.

Confirmada.

Jueces concurrentes: Señores Presidente Quiñones, y Aso- . ciados, Hernández, Figueras y Sulzbacher.